Citation Nr: 1140403	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability, claimed on an aggravation basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to March 1979.  He subsequently served in the Army National Guard, and was ordered to active duty in support of Operation Enduring Freedom, from March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  At the hearing, the Veteran submitted and waived consideration of VA and private treatment records by the agency of original jurisdiction (AOJ).  The Board will therefore consider this evidence.  38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

There is no clear and unmistakable evidence showing that the Veteran's preexisting hearing loss disability was not aggravated by service.


CONCLUSION OF LAW

Bilateral hearing loss disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the Board is granting the benefit sought, further discussion of the VCAA is unnecessary.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Establish direct service connection for a disorder generally requires competent evidence of: (1) a current disability; (2) an in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only those conditions recorded in examination reports can be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000)).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). 

A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that his preexisting bilateral hearing loss disability was aggravated by service.  Specifically, his written communications and hearing testimony reflect his contention that his exposure to acoustic trauma during his deployment in Operation Iraqi Freedom from March 2003 to July 2004 resulted in a worsening or aggravation of his bilateral hearing loss disability, which preexisted his second period of service.  In addition, the Veteran's spouse has testified that she noticed his hearing had diminished upon his return from Iraq.  

The service treatment records (STRs) from the Veteran's prior National Guard duty show a history of bilateral hearing loss and a July 1997 Report of Medical Examination notes that he has had "a hearing problem since childhood."  The STRs also include an October 2002 audiological evaluation which showed the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
55
40
LEFT
35
25
35
55
40

The examination report reflects that the Veteran reported a history of right ear hearing loss.  The Summary of Defects and Diagnoses includes a notation of hearing loss AU (both ears).  A May 2004 Report of Medical Assessment shows that the Veteran reported hearing in his right ear getting worse.  His April 2004 and May 2004 Post-Deployment Health Assessments note that he reported exposure to loud noise during his deployment.  

In support of the Veteran's claim, a statement received by VA in January 2005 from a service member who was deployed with the Veteran notes that, while serving in Iraq, the Veteran's platoon was "always exposed to loud noise in all aspects of our daily jobs and living areas such as generators, vehicles, gunfire, mortars, explosions, and military radios."  

On the VA audiological evaluation in October 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
55
40
LEFT
35
45
65
60
45

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner noted that the Veteran reported a history of military noise exposure (small arms fire, mortars, generators and radios), occupational noise exposure (he was employed as a deputy sheriff), and occasional recreational noise exposure (lawnmowers, gas powered weedeaters, leaf blowers, power tools, hunting, chainsaws, skil saws, table saws, and motorcycles).  The diagnosis was mild sloping to moderately-severe rising to mild sensorineural hearing loss for the right ear and a mild sloping to moderately-severe rising to moderate sensorineural hearing loss for the left ear.  

A January 2006 addendum to the October 2005 VA examination reflects review of the Veteran's claims file by an audiologist and includes the opinion that, "due to the Veteran's long standing fluctuating hearing loss, even before he entered active duty military service, the Veteran's current hearing loss was less likely as not aggravated by his period of active duty military service."  

A March 2005 statement from W. R. B., M.D., F.A.C.S, an ear, nose and throat specialist, provides the following opinion:

The patient has a bilateral significant sensorineural hearing loss which is predominant in the high frequencies.  His recent audiogram demonstrates a significant loss in the high frequencies, sloping to almost 70 decibels at 3000 hertz.  

[The Veteran] had an audiogram prior to his deployment to Iraq.  This demonstrates a moderate hearing loss in the high frequencies.  His hearing has worsened since his predeployment audiogram.  I believe that the noise exposure during combat in Iraq has worsened the preexisting hearing loss.  This hearing loss is, unfortunately, permanent in nature.

In February 2011, VA received private audiology evaluation reports dated in October 2004 and July 2008 which show graphic representations of diminished hearing.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board in that case for not discussing the speech recognition results in that report.  Id.  The Board will therefore discuss these speech recognition results.  These evaluation reports were accompanied by a copy of the March 2005 statement from Dr. W. R. B.

On the October 2004 private audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
65
50
LEFT
40
45
65
65
50

On the July 2008 private audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
60
60
LEFT
50
50
60
60
60

There are conflicting medical opinions in the matter of the relationship between the Veteran's hearing loss disability and his in-service noise exposure during his second period of active service.  In reviewing medical opinions such as those above, greater weight may be placed on the opinion of one physician over that of another, depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Although there are audiometric test results that reflect that the Veteran had a bilateral hearing loss disability prior to his second period of active service, there does not appear to be an entrance examination report for this second period of service, and the Veteran is therefore presumed to have been sound at such entry.  However, the issue of whether the Veteran had a preexisting bilateral hearing loss disability is essentially rendered moot by the audiometric evidence of bilateral hearing loss disability prior to the second period of service and the statements of the Veteran and his representative conceding bilateral hearing loss disability prior to this second period of service and arguing only that it was aggravated by noise exposure during such service.  The issue in this case is whether there was aggravation of the preexisting bilateral hearing loss disability.  As noted above, clear and unmistakable evidence is required to show a lack of aggravation, and aggravation is presumed where there is evidence of worsening of a disability during service.  See VAOPGCPREC 3-2003.

For the following reasons, the Board finds that the Veteran's bilateral hearing loss disability worsened during service and there is no clear and unmistakable evidence rebutting the presumption that the worsening was due to aggravation of the disability by noise exposure during the second period of active duty service.

First, the lay evidence presented by the Veteran, his spouse and fellow service member as to the worsening of his hearing loss is generally credible and ultimately competent as to observable worsening of hearing.  As noted, a May 2004 STR notes his complaint of diminished hearing (right ear) and Post-Deployment Health Assessments note that he reported diminished hearing and exposure to loud noise during his deployment.  In addition, the October 2004 and July 2008 private audiograms reflect worsening of hearing in each ear at each threshold compared to the October 2002 audiological evaluation shortly before the beginning of the second period of active service.

Moreover, there are conflicting medical opinions of record.  Based upon the Veteran's audiometric history prior to and after deployment, the March 2005 private physician concluded that the Veteran's bilateral hearing loss had been permanently worsened (aggravated) by his military noise exposure.  However, the January 2006 VA examiner (audiologist) reviewed the Veteran's claims file and concluded that the Veteran had a "long standing fluctuating hearing loss, even before he entered active duty military service" and that his "current hearing loss was less likely as not aggravated by his period of active duty military service."  In this regard, the Board must recognize that the private opinion is from a ear, nose, and throat specialist with training in disorders such as hearing loss and the VA opinion is from an audiologist who also is a specialist in hearing loss but who has a lesser degree of medical training.  Thus, although both opinions are based on review of the Veteran's audiometric history, the private opinion of the physician is accorded greater weight than the VA audiologist opinion.  Notably, the private audiology evaluation reports dated in October 2004 and July 2008 showing graphic representations of diminished hearing were received by VA in February 2011 and were not available to the VA audiologist at the time of the January 2006 opinion (the July 2008 hearing evaluation report is dated after both the private and VA opinions).  

Given the stringent standard set forth under 38 U.S.C.A. § 1111, the Board cannot conclude that the evidence above clearly and unmistakably shows that the Veteran's bilateral hearing loss disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.306(b).  The VA augiology opinion that the Veteran's bilateral hearing loss is "less likely as not aggravated by his period of active duty military service" does not suffice to constitute clear and unmistakable evidence of nonaggravation.  Moreover, the private medical opinion in support of the Veteran's claim is based on examination of the Veteran and review of his audiometric history; thus, it is adequate for rating purposes and is persuasive.

For the foregoing reasons, the Board concludes that entitlement to service connection for bilateral hearing loss disability on an aggravation basis, as argued by the Veteran and his representative, is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted on an aggravation basis.



_______________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


